DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is responsive to original application filed on 02/10/2020. Claims 1-13 have been examined and are pending in this application.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 7, 10-11, and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Lang US 2011/0131649 (“Lang”) in view of Salessi et al. US 2005/0259469 (“Salessi”).
As per independent claim 1, Lang teaches A data storage device having self-destruction function (The invention relates to a method and apparatus of providing data security protection to portable mass storage data devices, para 0001), the data storage device comprising:
a controller (FIG. 2 illustrates the internal components and circuitry of the memory storage device 10 of FIG. 1. The device 10 includes an interface control module 205, para 0019 and FIG. 2);
a plurality of flash memories (The memory storage device 10 includes flash memory 210, para 0023 and FIG. 2);
a device end connector (USB interface 40 illustrated in FIG. 1 is an end connector, para 0022 and FIG. 2), wherein the data storage device is inserted into a host end connector of a host via the device end connector (A user may insert the memory storage device 10 into a computing device, para 0034);
a trigger (A wire or conduit disable circuitry 211 that is capable of disabling the memory device 200, para 0025 and FIG. 3);
a backup power module (Internal battery 208, para 0025 and FIG. 3), wherein the controller is connected to the flash memories, the device end connector, the trigger, and the backup power module, respectively (Disable circuitry 211 connects computer interface control module 205, computer interface 206 (the USB interface 40), and the internal battery 208, para 0025 and FIG. 3);
wherein when the device end connector of the data storage device is pulled out from the host end connector of the host, the trigger is triggered and transmits a physical-destruction activating signal to the backup power module (The user may then disconnect the memory device, and the loss of voltage will automatically lock the memory device and disable access to the memory after a predetermined period of time, at operation 605, para 0034 and FIG. 6).
Lang discloses all of the claimed limitations from above, but does not explicitly teach “and the backup power module outputs a high voltage to the flash memories according to the physical-destruction activating signal to destroy the flash memories”.
However, in an analogous art in the same field of endeavor, Salessi teaches and the backup power module outputs a high voltage to the flash memories according to the physical-destruction activating signal to destroy the flash memories (FIG. 1 
Given the teaching of Salessi it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to further modify the scope of the invention of Lang with “and the backup power module outputs a high voltage to the flash memories according to the physical-destruction activating signal to destroy the flash memories”. The motivation would be that the use of large capacitor may be avoided resulting in significant space saving on the device board, para 0005 of Salessi.
As per dependent claim 2, Lang in combination with Salessi discloses the device of claim 1. Lang may not explicitly disclose, but Salessi teaches wherein the backup power module comprises a battery set, a switch, and a boost converter, the trigger is connected to the battery set and the switch, and the boost converter is connected between the switch and the flash memories (FIG. 1 illustrates converter 5 that uses power from an internal battery, para 0016. FIG. 1 also depicts converter 5 in connection with transistors 6a and 6b and fuses 9a and 9b, para 0015); 
wherein when the trigger transmits the physical-destruction activating signal to the backup power module, the switch is turned on according to the physical-destruction activating signal so that a discharge energy from the battery set is transmitted to the boost converter via the switch in turned on, and the boost converter outputs the high voltage to the flash memories (FIG. 1 depicts purge controller 4, converter 5, transistors 6a and 6b, diodes 7a and 7b, resistor 8 and fuses 9a and 9b, para 0015. Converter 5 supplies a selectable voltage and current used in the destructive purge process, from a battery that is incorporated in the memory device itself, para 0016. The output of converter 5 is connected to flash memory chips 3a and 3b via corresponding switches. Purge controller 4 controls the application of voltage and current supplied by converter 5 to flash memory chips 3a and 36, para 0017).
The same motivation that was utilized for combining Lang and Salessi as set forth in claim 1 is equally applicable to claim 2.
As per dependent claim 7, this claim is rejected based on arguments provided above for similar rejected claim 1. See FIGS. 1-3 for the external box where the data storage device 210 is situated and the external USB interface 40.
As per dependent claim 10, Lang in combination with Salessi discloses the device of claim 1. Lang teaches wherein the data storage device is powered by a system power and the backup power module is charged by the system power (An internal battery 208, such as, a lithium-ion battery may provide life-long power to maintain the basic operations of the memory device 200. Another separate replaceable battery 209 may be used to power the LED 204 and the optical sensor 201, along with other components of the device 200. The internal battery 208 may be rechargeable by the computer interface 206, para 0024).

As per dependent claim 13, Lang in combination with Salessi discloses the device of claim 1. Lang may not explicitly disclose, but Salessi teaches wherein the trigger is preset to a disabled state, wherein when the host transmits a security-protection activating command to the data storage device, the controller of the data storage device enables the trigger according to the security-protection activating command to activate the self-destruction function of the data storage device (Preferably, converter 5 is disabled prior to the start of the destructive purge process. After receiving a purge command to start a destructive purge process, purge controller 4 turns on converter 5, para 0024).
The same motivation that was utilized for combining Lang and Salessi as set forth in claim 1 is equally applicable to claim 13.
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Lang in view of Salessi and in further view of Kimura US 5,319,765 (“Kimura”).
As per dependent claim 12, Lang in combination with Salessi discloses the device of claim 1. Lang and Salessi may not explicitly disclose, but in an analogous art wherein the trigger is a flip-flop (A D type flip flop 22 latches a coincidence signal 26 with an output enable signal 28 used as a trigger signal, col 4 lines 35-37 and FIG. 3).
Given the teaching of Kimura, it would have been obvious to a person of ordinary skill in the art before effective filing date of the claimed invention to further modify the scope of the invention of Lang and Salessi with “wherein the trigger is a flip-flop”. The motivation would be that the memory may be used only by an authorized user, col 1 lines 51-52 of Kimura.
Allowable Subject Matter
Claims 3-6 and 8-9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZUBAIR AHMED whose telephone number is (571)272-1655.  The examiner can normally be reached on 7:30AM - 5:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DAVID X YI can be reached on (571) 270-7519.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/ZUBAIR AHMED/Examiner, Art Unit 2132                                                                                                                                                                                                        
/DAVID YI/Supervisory Patent Examiner, Art Unit 2132